Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 1 of 42 Page ID #:409



 1
     ANDREW H. BAKER, SBN 104197
 2   BEESON, TAYER & BODINE, APC
     483 Ninth Street, 2nd Floor
 3   Oakland, CA 94607
     Telephone: (510) 625-9700
 4   Facsimile: (510) 625-8275
     Email:      abaker@beesontayer.com
 5

 6   Attorneys for Defendant
     Teamsters Local 2010
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   CARA O’CALLAGHAN and JENEE                   Case No. 2-19-CV-02289 JVS (DFM)
     MISRAJE,
12                                                TEAMSTERS LOCAL 2010’S
                                    Plaintiffs,   MEMORANDUM OF POINTS AND
13                                                AUTHORITIES IN SUPPORT OF ITS
                         v.                       MOTION FOR PARTIAL
14                                                DISMISSAL OF FIRST AMENDED
     REGENTS OF THE UNIVERSITY OF                 COMPLAINT
15   CALIFORNIA; TEAMSTERS LOCAL
     2010; and XAVIER BECERRA, in his             Hearing Date:     September 9, 2019
16   official capacity as Attorney General of     Hearing Time:     1:30 p.m.
     California,                                  Courtroom:        10A
17                                                Judge:            Hon. James V. Selna
                                  Defendants.     Complaint         March 27, 2019
18                                                Filed:
                                                  Trial Date:       None set
19

20

21

22

23

24

25

26

27
28


     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                 821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 2 of 42 Page ID #:410



 1                                             TABLE OF CONTENTS
 2                                                                                                                        Page
 3   TABLE OF AUTHORITIES ..................................................................................... ii
 4   INTRODUCTION ......................................................................................................1
 5   STATEMENT OF RELEVANT FACTS ....................................................................2
 6   ARGUMENT..............................................................................................................2
 7   I.      The Union Is Not Liable for Retrospective Relief under §1983
             Vis-À-Vis the Collection of Fair Share Fees Because it Acted in Good
 8           Faith in Collecting Fair-Share Fees. .................................................................. 3
 9   II.     Controlling Court Precedent Precludes Plaintiffs’ Attack on Exclusive
             Representation. ................................................................................................. 9
10
             A.       California’s Higher Education Employment Relations Act ................... 10
11
             B.       Knight Establishes the Constitutionality of Exclusive
12                    Representation-Based Collective Bargaining in Public Employment .... 12
13           C.       Janus Did Not Disturb Settled Precedent that Public Employers
                      May Use Exclusive Representative Collective Bargaining .................... 17
14
             D.       HEERA Does Not Compel Plaintiff To Speak or To Associate with
15                    Local 2010 Within the Meaning of the First Amendment ..................... 18
16   CONCLUSION ........................................................................................................ 20
17

18

19

20

21

22

23

24

25

26

27
28
                                                                                                                                   i
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                                                       821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 3 of 42 Page ID #:411



 1
                                            TABLE OF AUTHORITIES
 2
                                                                                                                   Page(s)
 3

 4   Cases
 5   Abood v. Detroit Bd. Of Educ.,
       431 U.S. 209 (1977) ................................................................................ 3, 4, 6, 8, 11
 6
     Agostini v. Felton,
 7     521 U.S. 203 (1997) ................................................................................................. 8
 8   Ashcroft v. Iqbal,
       556 U.S. 662 (2009) ................................................................................................. 2
 9
     Babb v. California Teachers Ass’n,
10     2019 WL 2022222 (C.D. Cal. May 8, 2019) .................................................. 3, 15, 16
11   Bain v. CTA,
       891 F.3d 1206 (9th Cir. 2018) .................................................................................. 3
12
     Bell Atl. Corp. v. Twombly,
13     550 U.S. 544 (2007) ................................................................................................. 2
14   Bierman v. Dayton,
       900 F.3d 570 (8th Cir. 2018) ............................................................................. 15, 17
15
     Board of Regents of Univ. of Wis. Sys. v. Southworth,
16     529 U.S. 217 (2000) ................................................................................................. 4
17   Carey v. Inslee,
      364 F.Supp.3d 1220 (W.D. Wash. 2019) .................................................................. 3
18
     Chicago Teachers Union, Local No. 1 v. Hudson,
19    475 U. S. 292 (1986) ................................................................................................ 4
20   City of Madison, Joint Sch. Dist. No. 8 v. Wisc. Emp’t Relations Comm’n,
       429 U.S. 167 (1976) ................................................................................................11
21
     Clement v. City of Glendale,
22     518 F.3d 1090 (9th Cir. 2008) .................................................................................. 5
23   Cook v. Brown, No. 6:18-CV-01085-AA,
      364 F.Supp.3d 1184 (D. Or. 2019)............................................................................ 3
24
     Crockett v. NEA-Alaska,
25    367 F. Supp. 3d 996 (D. Alaska 2019) ...................................................................... 3
26   Cumero v. PERB,
      49 Cal.3d 575 (1989) ................................................................................................ 6
27
     D’Agostino v. Baker,
28    812 F.3d 240 (1st Cir. 2016) .............................................................................. 15, 19
                                                                                                                            ii
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                                                    821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 4 of 42 Page ID #:412



 1   Danielson v. AFSCME Council 28,
      340 F.Supp.3d 1083 (W.D. Wash. 2018) .................................................................. 3
 2
     Davis v. United States,
 3    564 U.S. 229 (2011) ................................................................................................. 8
 4   Edwards v. Marin Park, Inc.,
       356 F.3d 1058 (9th Cir. 2004) .................................................................................. 3
 5
     Ellis v. Railway Clerks,
 6     466 U.S. 435 (1984) ................................................................................................. 4
 7   Franklin v. Fox, No. C 97-2443 CRB,
       2001 WL 114438 (N.D. Cal. Jan. 22, 2001)...........................................................5, 6
 8
     Friedrichs v. California Teachers Ass'n,
 9     136 S. Ct. 1083 (2016) .............................................................................................. 8
10   Friedrichs v. Cal. Teachers Ass‘n,
       2014 WL 10076847 (9th Cir. Nov. 18, 2014) ........................................................... 6
11
     Friedrichs v. Cal. Teachers Ass’n,
12     2013 WL 9825479 (C.D. Cal. Dec. 5, 2013) ............................................................. 6
13   Glickman v. Wileman Brothers & Elliott, Inc.,
       521 U.S. 457 (1997) ................................................................................................. 4
14
     Grossman v. Hawaii Government Employees,
15    2019 WL 2195206 (D. Haw. May 21, 2019)............................................................15
16   Harlow v. Fitzgerald,
      457 U.S. 800 (1982) ................................................................................................. 4
17
     Harris v. Quinn,
18    134 S.Ct. 2618 (2014)............................................................................................7, 8
19   Hernandez v. AFSCME California,
      2019 WL 2546195 (E.D. Cal. June 20, 2019) ........................................................... 3
20
     Hicks v. Miranda,
21    422 U.S. 332 (1975) ................................................................................................13
22   Hill v. Serv. Employees Int’l Union,
       850 F.3d 861 (7th Cir. 2017) ...................................................................................15
23
     Hoffman v. Inslee, No. C14-200-MJP,
24    2016 WL 6126016 (W.D. Wash. Oct. 20, 2016) ....................................................... 7
25   Hough v. SEIU Local 521,
      2019 WL 1785414 (N.D. Cal. Apr. 16, 2019) ........................................................... 3
26
     Janus v. AFSCME, Council 31,
27     138 S. Ct. 2448 (2018)......................................................................................passim
28
                                                                                                                           iii
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                                                    821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 5 of 42 Page ID #:413



     Jarvis v. Cuomo,
 1     660 F. App’x 72 (2d Cir. 2016) ...........................................................................7, 15
 2   Jarvis v. Cuomo
       2015 WL 1968224 (N.D.N.Y. April 30. 2015) .................................................. 18, 19
 3
     Jordan v. Fox, Rothschild, O’Brien & Frankel,
 4     20 F.3d 1250 (3d Cir. 1994) ..................................................................................... 5
 5   Keller v. State Bar of Cal.,
      496 U.S. 1 (1990) ..................................................................................................... 4
 6
     Knox v. SEIU Local 1000,
 7    567 U.S. 298 (2012) ................................................................................................17
 8   Lathrop v. Donohue,
       367 U.S. 820 (1961) ................................................................................................19
 9
     Lehnert v. Ferris Faculty Assn.,
10     500 U. S. 507 (1991) ...........................................................................................4, 11
11   Lemon v. Kurtzman,
       411 U.S. 192 (1973) ..............................................................................................7, 8
12
     Locke v. Karass,
13     555 U. S. 207 (2009) ................................................................................................ 4
14   Lugar v. Edmondson Oil Co.,
       457 U.S. 922 (1982) .......................................................................................... 4, 5, 6
15
     Mentele v. Inslee, th
16    916 F.3d 783 (9 Cir. 2019) .............................................................................. 15, 16
17   Minnesota State Board for Community Colleges v. Knight,
      465 U.S. 271 (1984) .........................................................................................passim
18
     Mooney v. Illinois Educ. Ass'n,
19    2019 WL 1575186 (C.D. Ill. Apr. 11, 2019) ............................................................. 3
20   Payne v. Tennessee,
      501 U.S. 808 (1991) ................................................................................................. 9
21
     Pinsky v. Duncan,
22     79 F.3d 306 (2d Cir. 1996) ....................................................................................5, 7
23   Reisman v. Associated Faculties,
       2018 WL 6312996 (D. Me. Dec. 3, 2018)..........................................................15, 18
24
     Rumsfeld v. FAIR,
25     547 U.S. 47 (2006) ..................................................................................................18
26   Smith v. Arkansas State Highway Employees,
      441 U.S. 463 (1979) ................................................................................................13
27
     Thompson v. Marietta Educ. Ass’n,
28     2019 WL 1650113 (S.D. Ohio Jan. 14, 2019) ..........................................................15
                                                                                                                            iv
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                                                     821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 6 of 42 Page ID #:414



 1   Uradnik v. Inter Faculty Organization,
      2018 WL 4654751 (D. Minn. Sept. 27, 2018) ..........................................................15
 2
     Vector Research, Inc. v. Howard & Howard Attorneys, P.C.,
 3     76 F.3d 692 (6th Cir. 1996) ...................................................................................... 5
 4   Wash. State Grange v. Wash. State Republican Party,
      552 U.S. 442 (2008) ................................................................................................18
 5
     West Virginia Bd. of Educ. v. Barnette,
 6    319 U.S. 624 (1943) ................................................................................................18
 7   Winner v. Rauner, No. 15 CV 7213,
      2016 WL 7374258 (N.D. Ill. Dec. 20, 2016)............................................................. 7
 8
     Wyatt v. Cole,
 9    504 U.S. 158 (1992) .................................................................................. 4, 5, 6, 7, 8
10   Yohn v. California Teachers Ass’n,
       2018 WL 5264076 (C.D. Cal. Sept. 28, 2018) .......................................................... 6
11
     Statutes
12   29 U.S.C. §159(a) .......................................................................................................12
     42 U.S.C. §1983...................................................................................................passim
13   Cal. Gov. Code §3560 et seq. ...............................................................................passim
     Cal. Gov. Code §3567 .................................................................................................11
14   Cal. Gov. Code §3570 .................................................................................................10
     Cal. Gov. Code §3571(a) ............................................................................................10
15   Cal. Gov. Code §3571(c) ............................................................................................10
     Cal. Gov. Code §3571.1(a) .........................................................................................10
16   Cal. Gov. Code §3573 .................................................................................................10
     Cal. Gov. Code §3576 .................................................................................................10
17   Cal. Gov. Code §3578 .............................................................................................9, 11
     Cal. Gov. Code §3583.5 ............................................................................................... 4
18
     Rules
19   Fed. Civ. Proc. R. 12(b)(6) ........................................................................................2, 3
20

21

22

23

24

25

26

27
28
                                                                                                                              v
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                                                      821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 7 of 42 Page ID #:415



 1                                      INTRODUCTION
 2         Plaintiffs bring claims against their employer, the Regents of the University of
 3   California (herein “the University”), the Union that represents them in that
 4   employment, Teamsters Local 2010 (herein “Local 2010” or “the Union”), and the
 5   Attorney General of California. The First Amended Complaint (herein “the FAC”)
 6   contains seven causes of action.1 Count I seeks an order enjoining Defendants from
 7   continuing to collect Union fees from Defendants after their resignation from
 8   membership in Local 2010. Count II seeks a declaratory order broadly declaring that
 9   the act of “deducting Union dues after a government employee has requested they stop
10   is a violation of the First Amendment.” Count III seeks an order declaring certain
11   elements of the California Government Code addressing Union membership and dues
12   violate the First Amendment. Count IV seeks a retroactive refund to Plaintiffs of all
13   fair share fees and Union dues deducted from their pay since commencement of their
14   employment with the University. Counts V, VI and VII seek an order enjoining the
15   University from continuing to recognize Local 2010, and Local 2010 from continuing
16   to act as the exclusive collective bargaining representative of Plaintiffs, and orders
17   declaring unconstitutional the University’s recognition of Local 2010 as the exclusive
18   bargaining representative of Plaintiffs and declaring unconstitutional certain provisions
19   of the California Government Code authorizing employee organizations to act as
20   exclusive collective bargaining representatives of public sector bargaining units.
21         This Motion is brought with regard to the FAC’s claim regarding fair share fees
22   paid by Plaintiff Cara O’Callaghan (herein “O’Callaghan”), and Counts V, VI and VII
23   regarding exclusive recognition. We show below that the U.S. Supreme Court’s
24   decision in Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018) does not entitle
25   O’Callaghan to a retroactive refund of the agency fees she paid Local 2010 prior to the
26
     1
27    In response to motions by Defendants for dismissal or partial dismissal of the original
     Complaint in this matter, Plaintiffs filed the FAC to substitute Janet Napolitano as a
28   named defendant in place of the Regents of the University of California. (FAC ¶ 44.)
     A copy of the FAC is attached hereto as Exhibit 1.
                                                                                                  1
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                          821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 8 of 42 Page ID #:416



 1   issuance of the Janus decision. And we show that the Supreme Court’s decision in
 2   Minnesota State Board for Community Colleges v. Knight, 465 U.S. 271 (1984)
 3   forecloses Plaintiffs’ attack on the institution of collective bargaining through an
 4   exclusive collective bargaining representative.
 5                          STATEMENT OF RELEVANT FACTS
 6         The following facts relevant to this Motion are alleged in the FAC and are
 7   assumed to be true solely for purposes of this Motion.
 8         Plaintiffs O’Callaghan and Jenee Misraje (herein “Misraje) are employed by the
 9   University, O’Callaghan at the University of California Santa Barbara (herein
10   “UCSB”) and Misraje at the University of California Los Angeles (herein “UCLA”).
11   (FAC ¶¶ 7 & 8.) The University has recognized Local 2010 as the exclusive collective
12   bargaining representative for Plaintiffs. (Id. ¶ 75.)
13         O’Callaghan was employed at UCSB between 2000 and 2004, and has been
14   employed there since August 2009. (Id. ¶ 14.) Prior to May 31, 2018, when she
15   became a member of Local 2010 and began paying member dues, O’Callaghan was
16   not a member of the Union and was required to pay an agency, or “fair share,” fee to
17   the Union while she was employed at UCSB. (Id. ¶¶ 15,16 & 24.) (Misraje, by
18   contrast, joined the Union shortly following the commencement of her employment at
19   UCLA in May 2015. (Id. ¶¶ 25 & 26.))
20         Plaintiffs allege that because the University has recognized Local 2010 as the
21   exclusive collective bargaining representative for Plaintiffs, Plaintiffs are compelled
22   “to petition the government with a certain viewpoint, despite that viewpoint being in
23   opposition to Plaintiffs’ own goals and priorities for the Sate of California.” (Id. ¶ 77.)
24                                         ARGUMENT
25         “To survive a motion to dismiss” under Rule 12(b)(6), the allegations of the
26   complaint, “accepted as true,” must “state a claim to relief that is plausible on its face.”
27   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
28   U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
                                                                                                2
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 9 of 42 Page ID #:417



 1   that allows the court to draw the reasonable inference that the defendant is liable for
 2   the misconduct alleged.” Id.
 3         A motion to dismiss should be granted without leave to amend pursuant to Rule
 4   12(b)(6) “‘if it appears beyond doubt that the plaintiff can prove no set of facts in
 5   support of his claim which would entitle him to relief, construing the complaint in the
 6   light most favorable to the plaintiff.’” Bain v. CTA, 891 F.3d 1206, 1211 (9th Cir.
 7   2018) (quoting Edwards v. Marin Park, Inc., 356 F.3d 1058, 1061 (9th Cir. 2004)
 8   (some internal quotation marks and citations omitted)).
 9   I.    The Union Is Not Liable for Retrospective Relief under §1983 Vis-À-Vis the
           Collection of Fair Share Fees Because it Acted in Good Faith in Collecting
10         Fair-Share Fees.
11         Plaintiffs’ §1983 claim against Local 2010 for retrospective relief for fair share
12   fees collected from O’Callaghan (FAC¶¶ 24 & 68), is barred because the Union acted
13   in good faith reliance on state statute and controlling U.S. Supreme Court precedent in
14   collecting pre-Janus fair-share fees from non-members. See Danielson v. AFSCME
15   Council 28, 340 F.Supp.3d 1083, 1085-86 (W.D. Wash. 2018) (unions not
16   retrospectively liable under §1983 for collecting pre-Janus fair-share fees in
17   accordance with state law); see also Crockett v. NEA-Alaska, 367 F. Supp. 3d 996,
18   1003-1007 (D. Alaska 2019) (appeal filed) (same); Carey v. Inslee, 364 F.Supp.3d,
19   1220, 1227-1232 (W.D. Wash. 2019) (appeal filed) (same); Janus v. AFSCME Council
20   31, 2019 WL 1239780, at *1-3 (N.D. Ill. Mar. 18, 2019) (appeal filed) (same); Cook v.
21   Brown, 364 F. Supp. 3d 1184, 1190-1194 (D. Or. 2019) (appeal filed) (same); Mooney
22   v. Illinois Educ. Ass'n, 2019 WL 1575186, at *2-11 (C.D. Ill. Apr. 11, 2019) (appeal
23   filed) (same); Hough v. SEIU Local 521, 2019 WL 1785414, at *1 (N.D. Cal. Apr. 16,
24   2019) (same); Babb v. California Teachers Ass’n, 2019 WL 2022222 (C.D. Cal. May
25   8, 2019) at *5-9 (same); Hernandez v. AFSCME California, 2019 WL 2546195 (E.D.
26   Cal. June 20, 2019) at *2-3 (same).
27         Before Janus, the Supreme Court had squarely held, and re-affirmed many
28   times, that requiring public employees to pay fair-share fees as a condition of public
                                                                                                 3
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                         821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 10 of 42 Page ID
                                   #:418


 1   employment was constitutional. 2 It is well-established that when private parties act in
 2   good-faith reliance on presumptively valid state laws, they have a complete defense to
 3   §1983 liability. Because the Union received pre-Janus fair-share fees in accordance
 4   with a California statute (Cal. Gov. Code § 3583.5) (employees required as a condition
 5   of continued employment, either to join the recognized employee organization or to
 6   pay the organization a fair share service fee) that was constitutional under then-
 7   controlling Supreme Court precedent, Local 2010 is not retrospectively liable here.
 8         Section 1983 provides a cause of action for the deprivation of an individual’s
 9   “rights, privileges, or immunities secured by the Constitution and laws” under color of
10   state law. 42 U.S.C. §1983. In limited circumstances, private parties may be sued
11   under §1983 if they act under color of state law. See Lugar v. Edmondson Oil Co., 457
12   U.S. 922 (1982). While public officials exercising discretionary duties who face
13   §1983 claims are entitled to “qualified immunity” from liability unless their conduct
14   violated “clearly established statutory or constitutional rights of which a reasonable
15   person would have known,” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982), the
16   Supreme Court has held that private parties cannot invoke “qualified immunity,” Wyatt
17   v. Cole, 504 U.S. 158, 168-69 (1992).
18         But private parties are entitled to a similar defense to monetary liability when
19   they rely on presumptively valid state laws. Every member of the Wyatt Court
20   concluded that some defense to monetary liability, whether qualified immunity or a
21   good faith defense, is available to private defendants. The three dissenting Justices
22   concluded that qualified immunity itself is available to private defendants, while the
23   majority opinion observed that such defendants “could be entitled to an affirmative
24
     2
25     Abood v. Detroit Bd. Of Educ., 431 U.S. 209, 232 (1977); Locke v. Karass, 555 U. S.
     207, 213-14 (2009); Lehnert v. Ferris Faculty Assn., 500 U.S. 507, 519 (1991);
26   Chicago Teachers Union, Local No. 1 v. Hudson, 475 U. S. 292, 301-02 (1986); Ellis
     v. Railway Clerks, 466 U.S. 435, 455-57 (1984); see also Keller v. State Bar of Cal.,
27   496 U.S. 1, 9-17 (1990); Board of Regents of Univ. of Wis. Sys. v. Southworth, 529
     U.S. 217, 230-32 (2000); Glickman v. Wileman Brothers & Elliott, Inc., 521 U.S. 457,
28   471-73 (1997).
                                                                                                4
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                       821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 11 of 42 Page ID
                                   #:419


 1   defense based on good faith.” Id. at 169. The Court’s acknowledgement of the
 2   availability of a good faith defense was elaborated in separate opinions joined by a
 3   majority of the Court. See id. at 169 (Kennedy, J., joined by Scalia, J., concurring); id.
 4   at 175 (Rehnquist, C.J., joined by Souter and Thomas, JJ., dissenting); see also Lugar,
 5   457 U.S. at 942 n.23 (acknowledging unfairness of imposing damages liability on
 6   private parties who “innocently make use of seemingly valid state laws”).
 7         On the basis of these opinions, the Fifth Circuit squarely held on remand “that
 8   private defendants sued on the basis of Lugar may be held liable for damages under
 9   §1983 only if they failed to act in good faith in invoking the unconstitutional state
10   procedures....” Wyatt v. Cole, 994 F.2d 1113, 1118 (5th Cir. 1993), cert. denied, 510
11   U.S. 977 (1993). Since Wyatt, this holding has been adopted by every Court of
12   Appeals to address this issue including the Ninth Circuit. See Clement v. City of
13   Glendale, 518 F.3d 1090, 1096-97 (9th Cir. 2008) (recognizing and applying good
14   faith defense); Pinsky v. Duncan, 79 F.3d 306, 311-12 (2d Cir. 1996); Vector
15   Research, Inc. v. Howard & Howard Attorneys, P.C., 76 F.3d 692, 698-99 (6th Cir.
16   1996); Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1275-78 (3d Cir.
17   1994); see also Franklin v. Fox, No. C 97-2443 CRB, 2001 WL 114438, at *6 (N.D.
18   Cal. Jan. 22, 2001) (noting “universal[]” recognition of good faith defense).
19   In Clement, a towing company that obeyed a police order to tow a car that was parked
20   on private property with the property owner’s permission was granted judgment in the
21   car owner’s §1983 suit, based on the company’s adherence to governing law. Clement,
22   518 F.3d at 1093. The Ninth Circuit affirmed, reasoning that the company had done
23   “its best to follow the law” and that its actions “appeared to be permissible under both
24   local ordinance and state law.” Id. at 1097.
25         The availability of the good faith defense in §1983 actions recognizes the
26   inequity of holding private parties liable for damages for acting under color of state
27   law when government officials would be immune from liability for the same conduct.
28   See, e.g., Wyatt, 504 U.S. at 168 (“[P]rinciples of equality and fairness may suggest ...
                                                                                                 5
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                         821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 12 of 42 Page ID
                                   #:420


 1   that private citizens ... should have some protection from liability, as do their
 2   government counterparts....”); Lugar, 457 U.S. at 942 n.23 (unfairness to private
 3   parties of being held liable for “mak[ing] use of seemingly valid state laws” “should be
 4   dealt with ... by establishing an affirmative defense” and “[a] similar concern is at least
 5   partially responsible for the availability of a good faith defense, or qualified immunity,
 6   to state officials”). As Judge Charles Breyer has explained, it would be “manifestly
 7   unfair to hold that the state actor – whose participation is required for there to be a
 8   section 1983 violation at all – is entitled to qualified immunity, but hold the private
 9   actor ... liable for the plaintiff’s damages.” Franklin, 2001 WL 114438, at *5. As
10   these courts also recognize, the good faith defense is fully consistent with the purpose
11   of §1983 “to deter state actors from using the badge of their authority to deprive
12   individuals of their federally guaranteed rights,” Wyatt, 504 U.S. at 161, because if a
13   state actor’s conduct is consistent with then-binding precedent, the threat of §1983
14   liability “will not deter [that] conduct,” Franklin, 2001 WL 114438, at *6.
15         Plaintiffs’ §1983 claim includes a demand for refund of the fair-share fees
16   collected from O’Callaghan before Janus issued, at a time when California statues and
17   controlling U.S. Supreme Court precedent expressly allowed the collection of such
18   fees. This Court, the Ninth Circuit, and the California Supreme Court had all ruled
19   that California’s statutory fair-share fee system was constitutional. See Friedrichs v.
20   Cal. Teachers Ass ‘n, 2014 WL 10076847 (9th Cir. Nov. 18, 2014), upheld by an
21   equally divided Court, 136 S.Ct. 1083 (2016); Friedrichs v. Cal. Teachers Ass’n, 2013
22   WL 9825479 (C.D. Cal. Dec. 5, 2013); Cumero v. PERB, 49 Cal.3d 575, 581-82
23   (1989). As another judge of the Central District has recognized, “prior to Janus,”
24   unions “were merely following the 40-year-precedent of Abood” and its progeny, and
25   the state laws premised on those precedents that were in effect at the time the fair-share
26   fees were collected. Yohn v. California Teachers Ass’n, 2018 WL 5264076, at *4
27   (C.D. Cal. Sept. 28, 2018).
28
                                                                                                   6
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                           821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 13 of 42 Page ID
                                   #:421


 1         The Union was entitled, when entering into contractual agreements with public
 2   employers that provided for fair-share fees, to rely upon California state law and U.S.
 3   Supreme Court precedent that was then binding on public employers, the Union,
 4   Plaintiffs, and every lower court, and that was repeatedly reaffirmed in the decades
 5   after its issuance. See n.1, supra. As the Supreme Court has emphasized, “state
 6   officials and those with whom they deal are entitled to rely on a presumptively valid
 7   state statute, enacted in good faith and by no means plainly unlawful.” Lemon v.
 8   Kurtzman, 411 U.S. 192, 209 (1973); see also Wyatt, 504 U.S. at 174 (Kennedy, J.,
 9   concurring) (“[A] private individual’s reliance on a statute, prior to a judicial
10   determination of unconstitutionality, is considered reasonable as a matter of law.”);
11   Pinsky, 79 F.3d at 313 (“[I]t is objectively reasonable to act on the basis of a statute not
12   yet held invalid.”).
13         There is nothing unique about the fair-share fee context of this lawsuit that
14   would prevent application of the good faith defense. To the contrary, after Harris v.
15   Quinn, 134 S.Ct. 2618 (2014), held that states could not require Medicaid-funded
16   homecare providers to pay fair-share fees as a condition of employment, every court to
17   consider whether homecare unions had to return fees collected pre-Harris applied the
18   good faith defense to hold that the unions that received those fees prior to Harris were
19   not subject to retrospective liability under §1983. See Jarvis v. Cuomo, 660 F. App’x
20   72, 75-76 (2d Cir. 2016), cert. denied, 137 S.Ct. 1204 (2017) (holding that union that
21   had relied on state law in collecting fair-share fees from homecare workers before
22   Harris was not liable to pay refunds under §1983); Winner v. Rauner, No. 15 CV
23   7213, 2016 WL 7374258, at *5-6 (N.D. Ill. Dec. 20, 2016) (same); Hoffman v. Inslee,
24   No. C14-200-MJP, 2016 WL 6126016, at *4 (W.D. Wash. Oct. 20, 2016) (same).
25         The good faith defense to liability applies regardless of whether the Union could
26   have “predicted” the result in Janus – although they could not. Courts have applied
27   the good faith defense when private parties relied upon state statutes that had not been
28   invalidated by the courts, even where (unlike here) there was no governing precedent
                                                                                                7
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 14 of 42 Page ID
                                   #:422


 1   holding the law constitutional, and, indeed, even where the governing case law was not
 2   clear and even suggested that the legal authority relied on by the defendants was in
 3   jeopardy. See, e.g., Wyatt, 994 F.2d at 1120-21 (good faith defense applied where
 4   defendant relied upon Mississippi replevin statute that had not yet been invalidated but
 5   that had been placed in “legal jeopardy” by prior Circuit opinion invalidating similar
 6   Georgia statute); cf. Davis v. United States, 564 U.S. 229, 241 (2011) (Auto, J.)
 7   (declining to apply the exclusionary rule to evidence obtained through a search
 8   consistent with then-binding Circuit precedent because police were entitled to rely on
 9   that precedent, even though its reasoning had been questioned, and because the Court
10   would not “penalize the officer for the appellate judges’ error”) (alterations and
11   citation omitted).
12         The Supreme Court has emphatically rejected the notion that anyone is entitled
13   to, much less required to, anticipate the overruling of its precedents, even when those
14   precedents have been criticized in later cases. Rather, lower courts must “follow the
15   case which directly controls, leaving to [the Supreme] Court the prerogative of
16   overruling its own decisions.” Agostini v. Felton, 521 U.S. 203, 237 (1997). While
17   some Justices recently had expressed “misgivings about Abood,” Janus, 138 S.Ct. at
18   2484, the Court had twice declined to overrule Abood in the four years before the
19   Janus decision, so Abood unquestionably remained the governing law of the land, see
20   Harris, 134 S.Ct. at 2638; Friedrichs v. California Teachers Ass’n, 136 S. Ct. 1083
21   (2016).
22         Exposing private parties to potentially catastrophic liability for relying on a state
23   law that is indisputably valid under then-binding Supreme Court precedent solely
24   because some Justices have expressed doubt about the precedent’s reasoning would be
25   both unworkable and highly corrosive to the rule of law. “[S]tatutory or even judge-
26   made rules of law are hard facts on which people must rely in making decisions and in
27   shaping their conduct.” Lemon, 411 U.S. at 199. If the good faith defense depended
28   upon the presence or absence of dicta criticizing a particular prior precedent, however,
                                                                                                8
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 15 of 42 Page ID
                                   #:423


 1   private parties would no longer be able to rely upon the Court’s decisions, and would
 2   instead be required to predict the way that the Justices (including sometimes, as in
 3   Janus, a new Justice who has never before opined on the issue) might vote in a future
 4   case, thereby undermining the entire system of precedent that forms the basis of our
 5   legal system. See, e.g., Payne v. Tennessee, 501 U.S. 808, 827 (1991) (explaining that
 6   this system “promotes the evenhanded, predictable, and consistent development of
 7   legal principles, fosters reliance on judicial decisions, and contributes to the actual and
 8   perceived integrity of the judicial process”).
 9
     II.   Controlling Court Precedent Precludes Plaintiffs’ Attack on Exclusive
10         Representation.
11         Counts V, VI and VII of Plaintiffs’ Complaint constitute an attack on the
12   University’s recognition of Local 2010 as the exclusive collective bargaining
13   representative, per state law, of the bargaining unit in which Plaintiffs are employed.
14   Plaintiffs currently have pending before this Court a motion seeking, inter alia,
15   preliminary relief enjoining the Union from continuing to act as Plaintiffs’ exclusive
16   bargaining representative, and the Union’s opposition to that motion, already on file
17   with this Court, largely repeated below, already explains why Plaintiffs cannot succeed
18   on this claim.
19         California’s Higher Education Employment Relations Act (“HEERA”) provides
20   for a democratic system of exclusive representative collective bargaining in which the
21   majority of employees in a bargaining unit may, if they choose, select a union
22   representative to negotiate and administer a single collective bargaining agreement to
23   cover the entire unit. See Cal. Gov. Code §3560 et seq. In such systems, the exclusive
24   representative, when acting in that capacity, owes a duty of fair representation to the
25   entire bargaining unit, including to employees who have chosen not to join the union.
26   See, e.g., Cal. Gov. Code §3578 (recognized employee organization has obligation to
27   represent all employees in bargaining unit). The same democratic system of collective
28   bargaining has been used in the United States for decades for public and private sector
                                                                                                9
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 16 of 42 Page ID
                                   #:424


 1   employees, including federal employees. See Janus v. AFSCME Council 31, 138 S.Ct.
 2   2448, 2466 (2018).
 3         Plaintiffs allege that the University’s recognition of Local 2010 as their
 4   bargaining unit’s HEERA exclusive representative violates their First Amendment
 5   rights, and here seek an injunction enjoining the Union’s continued representation of
 6   that unit. That legal claim is foreclosed by Minnesota State Board for Community
 7   Colleges v. Knight, 465 U.S. 271 (1984). The Supreme Court held in Knight that an
 8   indistinguishable system of exclusive representation “in no way restrained [non-union
 9   members’] freedom to speak ... or their freedom to associate or not to associate with
10   whom they please, including the exclusive representative.” Id. at 288; see also id. at
11   291 (plaintiffs in Knight were “[u]nable to demonstrate an infringement of any First
12   Amendment right”). Accordingly, Plaintiffs’ motion for injunctive relief on this claim
13   should be denied.
14         A.     California’s Higher Education Employment Relations Act
15         HEERA permits University of California and California State University
16   employees, if they so choose, to designate an “exclusive representative” by submitting
17   proof of majority support or by voting in a secret ballot election, and HEERA also
18   provides a process for employees to decertify a representative that no longer enjoys
19   majority support. Cal. Gov. Code §§3573, 3576. If the employees choose a
20   representative, the public employer must “engage in meeting and conferring with the
21   employee organization selected as exclusive representative … on all matters within the
22   scope of representation.” Id. §§3570, 3571(c).
23         HEERA does not require, and has never required, unit employees to become
24   members of the organization that serves as the unit’s exclusive representative, or
25   prohibit them from joining other labor organizations. To the contrary, HEERA makes
26   it unlawful for employers or exclusive representatives to interfere with the rights of
27   employees to form, join, and participate in the activities of employee organizations of
28   their own choosing. Id. §§3571(a), 3571.1(a). The designation of an HEERA
                                                                                              10
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                      821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 17 of 42 Page ID
                                   #:425


 1   exclusive representative also does not preclude unit employees from speaking and
 2   petitioning about issues regarding the public universities and colleges, just like all
 3   other citizens, whether individually or through organizations of their own choosing. 3
 4         HEERA prohibits the exclusive representative, when acting in that capacity,
 5   from discriminating against employees who choose not to become union members by
 6   requiring such representatives to “represent all employees in the unit, fairly and
 7   impartially.” Id. §3578. HEERA further provides that individual public employees
 8   may at any time “present grievances to [their] employer, and have those grievances
 9   adjusted, without the intervention of the exclusive representative[.]” Id. §3567.
10   After the Supreme Court’s decision in Janus, public employees represented by labor
11   unions who choose not to be members of those unions are no longer required to
12   provide any financial support to cover the costs of union representation. 138 S.Ct. at
13   2486.4 Although non-members no longer can be required to pay “fair share fees” to
14   the exclusive representative, the exclusive representative still represents the non-
15   member minority and must represent non-members fairly.
16         The democratic, exclusive representation model of collective bargaining
17   established by HEERA is the same model used for collective bargaining for public
18   employees of the federal government and about 40 other States, the District of
19   Columbia, and Puerto Rico, see, e.g., Janus, 138 S.Ct. at 2466; and for private-sector
20   employees covered by the federal National Labor Relations Act and the Railway Labor
21   3
      See City of Madison, Joint Sch. Dist. No. 8 v. Wisc. Emp’t Relations Comm’n, 429
22   U.S. 167, 173-76 & n.10 (1976) (bargaining unit members have the same First
     Amendment rights as other citizens to speak in opposition to union); Abood v. Detroit
23   Bd. Of Educ., 431 U.S. 209, 230 (1977) (“The principle of exclusivity cannot
     constitutionally be used to muzzle a public employee who, like any other citizen, might
24   wish to express [her] view about governmental decisions concerning labor relations.”);
     Lehnert v. Ferris Faculty Ass’n, 500 U.S. 507, 521 (1991).
25   4
      See “California Attorney General Xavier Becerra Advisory: Affirming Labor Rights
26   and Obligations in Public Workplaces,”
     https://oag.ca.gov/system/files/attachments/press_releases/AG%20Becerra%20Labor%
27   20Rights%20Advisory%20FINAL.pdf (California Attorney General’s advisory that “a
     California public-sector employer may no longer automatically deduct a mandatory
28   agency fee from the salary or wages of a non-member public employee who does not
     affirmatively choose to financially support the union”).
                                                                                                 11
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                          821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 18 of 42 Page ID
                                   #:426


 1   Act, see, e.g., 29 U.S.C. §159(a). Exclusive representation is the very essence of labor
 2   relations and the collective bargaining framework in this country, and it has been so
 3   since passage of the Wagner Act in 1935.
 4         B.     Knight Establishes the Constitutionality of Exclusive Representation-
                  Based Collective Bargaining in Public Employment
 5

 6         Plaintiffs allege in Count V of their Complaint that Local 2010’s designation as
 7   the exclusive representative of their bargaining unit “compels Plaintiffs to associate
 8   with the Union and, through its representation of them, it compels them to petition the
 9   government with a certain viewpoint, despite that viewpoint being in opposition to
10   Plaintiffs’ own goals and priorities for the State of California.” (FAC¶ 77.)
11         But HEERA does not impose any personal obligation on Plaintiffs. They need
12   not join Local 2010 or endorse its positions and, after Janus, they need not even
13   provide any financial support to Local 2010. Nor are they precluded from speaking
14   and petitioning about any issues, whether individually or through organizations of their
15   own choosing. Plaintiffs’ theory that exclusive representation collective bargaining,
16   by itself, violates the First Amendment rights of bargaining unit workers is foreclosed
17   by the Supreme Court’s decision in Minnesota State Bd. for Cmty. Colleges v. Knight,
18   465 U.S. 27 (1984) (“Knight”), as every court to consider the issue has recognized.
19         In Knight, a group of Minnesota college instructors argued – like Plaintiffs here
20   – that the exclusive representation provisions of that state’s public employee labor
21   relations act violated the First Amendment speech and associational rights of
22   employees who did not wish to associate with the union that a majority had chosen as
23   their bargaining unit’s exclusive representative. 465 U.S. at 273, 278-79. The state
24   law granted their bargaining unit’s elected representative the exclusive right to “meet
25   and negotiate” over employment terms. Id. at 274. The state law also granted the
26   unit’s representative the exclusive right to “meet and confer” with campus
27   administrators about employment-related policy matters outside the scope of
28   mandatory negotiations. Id. at 274-75. Only the designated representative had the
                                                                                               12
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 19 of 42 Page ID
                                   #:427


 1   right to participate in the “meet and negotiate” and “meet and confer” processes, and
 2   the designated representative’s views were treated as the faculty’s “official collective
 3   position.” Id. at 273, 276.
 4         The district court rejected the Knight plaintiffs’ constitutional challenge with
 5   respect to the meet-and-negotiate process. See id. at 278. On appeal, the Supreme
 6   Court summarily affirmed the lower court’s rejection of the Knight plaintiffs’ “attack
 7   on the constitutionality of exclusive representation in bargaining over terms and
 8   conditions of employment.” Id. at 278-79; Knight v. Minnesota Cmty. Coll. Faculty
 9   Ass‘n, 460 U.S. 1048 (1983).5 The district court also concluded that the meet-and-
10   confer process violated the rights of faculty members who had not joined the union
11   that served as their exclusive representative. In a separate, full opinion, the Supreme
12   Court reversed the district court’s judgment with respect to the meet-and-confer
13   process, holding that even with respect to matters not involving terms and conditions
14   of employment subject to bargaining, exclusive representation does not infringe the
15   First Amendment speech or associational rights of non-member employees. Knight,
16   465 U.S. at 278, 288.
17         The Knight Court began its analysis by recognizing that government officials
18   have no obligation to negotiate or confer with faculty members, and that the meet-and-
19   confer process (like the meet-and-negotiate process) was not a “forum” to which
20   plaintiffs had any First Amendment right of access. Id. at 280-82. The Court
21   explained that non-members also had no constitutional right “as members of the
22   public, as government employees, or as instructors in an institution of higher
23   education” to “force the government to listen to their views.” Id. at 283. The
24   government, therefore, was “free to consult or not to consult whomever it pleases.” Id.
25   at 285; see also Smith v. Arkansas State Highway Employees, 441 U.S. 463, 464-66
26   (1979) (government did not violate speech or associational rights of union supporters
27   5
      The Knight summary affirmance remains binding precedent. Hicks v. Miranda, 422
28   U.S. 332, 344-45 (1975).
                                                                                                13
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                      821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 20 of 42 Page ID
                                   #:428


 1   by accepting grievances filed by individual employees while refusing to recognize
 2   union’s grievances).
 3         The Knight Court then went on to consider whether Minnesota’s public
 4   employee labor relations act violated those First Amendment rights that non-members
 5   could properly assert – namely, the right to speak and the right to “associate or not to
 6   associate.” 465 U.S. at 288. The Court concluded that Minnesota’s law “in no way
 7   restrained appellees’ freedom to speak on any education-related issue or their freedom
 8   to associate or not to associate with whom they please, including the exclusive
 9   representative.” Id. (emphasis added).
10         Non-members’ speech rights were not infringed by Minnesota’s system of
11   exclusive representation because, while the exclusive representative’s status
12   “amplifie[d] its voice in the policymaking process,” that amplification did not “impact
13   individual instructors’ constitutional freedom to speak.” As the Court explained, such
14   amplification is “inherent in government’s freedom to choose its advisers” and “[a]
15   person’s right to speak is not infringed when government simply ignores that person
16   while listening to others.” Id.
17         The Supreme Court found no infringement of non-members’ associational rights
18   because they were “free to form whatever advocacy groups they like” and were “not
19   required to become members” of the organization acting as the exclusive
20   representative. 465 U.S. at 289. The Court acknowledged that non-members may
21   “feel some pressure to join the exclusive representative” to serve on its committees and
22   influence its positions. Id. at 289-90. But the Court held that this “is no different from
23   the pressure to join a majority party that persons in the minority always feel.” Id. at
24   290. Such pressure “is inherent in our system of government; it does not create an
25   unconstitutional inhibition on associational freedom.” Id.
26         Knight thus squarely considered whether exclusive representation violates the
27   speech or associational rights of individuals who are not members of the union that has
28   been designated as their exclusive representative, and held that it does not do so –
                                                                                                14
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 21 of 42 Page ID
                                   #:429


 1   thereby foreclosing the contrary claim Plaintiffs assert in Counts V, VI and VII of their
 2   Complaint. See id. at 288 (“[T]he First Amendment guarantees the right both to speak
 3   and to associate. Appellees’ speech and associational rights, however, have not been
 4   infringed ....”) (emphasis added); id. at 290 n.12 (non-members’ “speech and
 5   associational freedom have been wholly unimpaired”).
 6         The Ninth Circuit recently agreed that Knight forecloses the claim that exclusive
 7   representative collective bargaining, by itself, violations the First Amendment. See
 8   Mentele v. Inslee, 916 F.3d 783, 2019 WL 924915, at *4-5 (9th Cir. 2019). Not only is
 9   Mentele binding precedent, but every court to consider the issue has concluded that
10   Knight forecloses any claim that a democratic system of exclusive representative
11   collective bargaining violates the First Amendment. See Bierman v. Dayton, 900 F.3d
12   570 (8th Cir. 2018) cert. denied, 2019 WL 2078110 (May 13, 2019); Hill v. Serv.
13   Employees Int’l Union, 850 F.3d 861 (7th Cir. 2017), cert. denied, 138 S.Ct. 446
14   (2017); Jarvis v. Cuomo, 660 F. App’x 72 (2d Cir. 2016), cert. denied, 137 S.Ct. 1204
15   (2017); D’Agostino v. Baker, 812 F.3d 240 (1st Cir. 2016), cert. denied, 136 S.Ct.
16   2473 (2016); Reisman v. Associated Faculties, 2018 WL 6312996 (D. Me. Dec. 3,
17   2018) (appeal filed); Uradnik v. Inter Faculty Organization, 2018 WL 4654751 (D.
18   Minn. Sept. 27, 2018), aff’d, No. 18-3086 (8th Cir. Dec. 3, 2018) cert. denied 2019
19   WL 1886119 (Apr. 29, 2019); Thompson v. Marietta Educ. Ass’n, 2019 WL 1650113
20   (S.D. Ohio Jan. 14, 2019); Babb v. California Teachers Ass’n, 2019 WL 2022222, at
21   *18 (C.D. Cal. May 8, 2019); Grossman v. Hawaii Government Employees, 2019 WL
22   2195206, at *2-3 (D. Haw. May 21, 2019).
23         Because neither membership nor financial support were required, the Supreme
24   Court held that the plaintiffs in Knight retained the “freedom ... not to associate with
25   whom they please, including the exclusive representative.” Id. at 288 (emphasis
26   added). In Mentele v. Inslee, the Ninth Circuit adopted this interpretation of Knight as
27   binding Circuit precedent. Mentele considered a claim that Washington’s system of
28   exclusive representation in collective bargaining for publicly subsidized child care
                                                                                                15
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 22 of 42 Page ID
                                   #:430


 1   workers violated the associational rights of individuals who have not joined the union
 2   designated as exclusive representative. Mentele, 916 F.3d 783, 2019 WL 924815, at
 3   *1. Affirming the district court’s holding that the system did not violate non-
 4   members’ associational rights, Mentele explained that Knight “expressly concluded”
 5   that the exclusive representation system did not violate non-members’ freedom to
 6   decline “‘to associate with whom they please, including the exclusive representative,’”
 7   and “approved the requirement that bound non-union dissenters to exclusive union
 8   representation.” Id. at *5 (quoting Knight, 465 U.S. at 288 (emphasis omitted)).
 9         That the employees involved in Mentele were “partial state employees” rather
10   than “full-fledged” public employees like Plaintiffs does not serve to remove the
11   court’s holding from application here. Mentele’s analysis of the impact of exclusive
12   representation on non-members’ associational rights contains no such limitation. To
13   the contrary, Mentele based its holding entirely on Knight’s analysis of that question,
14   and Knight involved exclusive representation for “full-fledged public employees”
15   (specifically, community college faculty instructors), not “partial” public employees.
16   465 U.S. at 278. While Mentele went on to consider the “partial” state employment
17   status of the plaintiffs therein in holding that Washington’s system would satisfy
18   heightened constitutional scrutiny if such scrutiny applied (which it did not), see 916
19   F.3d 783, 2019 WL 924815, at *6-7; the distinction between partial and full public
20   employment was irrelevant to Mentele’s holding that exclusive representation does not
21   impinge upon non-members’ associational rights. See Babb v. California Teachers,
22   supra at *18.
23         Accordingly, under binding Supreme Court and Ninth Circuit precedent,
24   Plaintiffs’ compelled association claim fails as a matter of law.
25

26

27
28
                                                                                               16
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                      821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 23 of 42 Page ID
                                   #:431


           C.     Janus Did Not Disturb Settled Precedent that Public Employers
 1                May Use Exclusive Representative Collective Bargaining
 2         Plaintiffs rely on the Supreme Court’s recent decision in Janus. (FAC¶¶ 70, 73
 3   & 74.) But Janus held only that public employees who are not union members cannot
 4   be required to pay “fair share” or “agency” fees to an exclusive representative for
 5   collective bargaining representation. Janus did not hold that exclusive representation
 6   itself violates the First Amendment. 138 S.Ct. at 2460.6 As the Eighth Circuit recently
 7   explained, Janus “never mentioned Knight, and the constitutionality of exclusive
 8   representation standing alone was not at issue.” Bierman, 900 F.3d at 574.
 9         The majority opinion in Janus expressly distinguished between compelled
10   financial support for an exclusive representative and the underlying system of
11   exclusive representation. Janus, 138 S.Ct. at 2465, 2467. The majority opinion
12   explained that while the States may no longer require public employees to pay fair-
13   share fees to their exclusive representatives, the States can otherwise “keep their labor-
14   relations systems exactly as they are,” including by “requir[ing] that a union serve as
15   exclusive bargaining agent for its employees.” Id. at 2478, 2485 n.27; see also id. at
16   2466, 2485 n.27 (States may “follow[]the model of the federal government,” in which
17   “a union chosen by majority vote is designated as the exclusive representative of all
18   the employees”); id. at 2471 n.7 (“[W]e are not in any way questioning the foundations
19   of modern labor law.”). Janus observed that exclusive representation might not be
20   permissible in “other contexts,” but recognized that in the collective bargaining
21   context, the imposition of a duty of fair representation on the exclusive representative
22   avoids any constitutional questions. Id. at 2469, 2478.
23         As such, both Knight and Janus require rejection of Plaintiffs’ claim that the
24   exclusive representation model of collective bargaining violates the First Amendment.
25

26

27   6
      Knox v. SEIU Local 1000, 567 U.S. 298 (2012) likewise involved only the collection
28   of money from non-union members.
                                                                                               17
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 24 of 42 Page ID
                                   #:432


           D.     HEERA Does Not Compel Plaintiff To Speak or To Associate with
 1                Local 2010 Within the Meaning of the First Amendment
 2         Even if Plaintiffs’ First Amendment claim were not foreclosed by on-point and
 3   longstanding precedent, it still would be meritless. Plaintiffs do not allege that they are
 4   required to personally do or say anything to join or endorse Local 2010 or its speech.7
 5   And neither support for Local 2010 nor Local 2010’s speech is attributed to Plaintiffs
 6   in the sense that matters for First Amendment purposes, because reasonable people
 7   would not believe that all bargaining unit workers necessarily agree with the exclusive
 8   representative or its positions.
 9         In Rumsfeld v. FAIR, 547 U.S. 47 (2006), for example, law schools were
10   required to “‘associate’ with military recruiters in the sense that they interact[ed] with
11   them.” Id. at 69. Nonetheless, there was no impingement of the law schools’ First
12   Amendment rights because the presence of military recruiters on campus would not
13   lead reasonable people to believe the “law schools agree[d] with any speech by
14   recruiters.” Id. at 65; see also Wash. State Grange v. Wash. State Republican Party,
15   552 U.S. 442, 457-59 (2008) (Roberts, C.J., concurring) (explaining that certain cases
16   involved “forced association” because outsiders would believe that parties “endorsed”
17   or “agreed with” another party’s message); Jarvis v. Cuomo, 2015 WL 1968224, at *6
18   (N.D.N.Y. Apr. 30, 2015) (explaining that “[t]he public’s perception is relevant in
19   forced association cases”).
20         The same is true here. Under HEERA, the chosen exclusive representative
21   serves as the representative of the bargaining unit collectively and as a whole, rather
22   than serving as the individual representative or agent of any particular bargaining unit
23   member. See, e.g., Reisman, 2018 WL 6312996, at *5 (“The Union is not ... [a non-
24   member’s] individual agent. Rather, the Union is the agent for the bargaining-unit
25   which is a distinct entity separate from the individual employees who comprise it.”).
26   7
       Because Plaintiffs is not required to say or do anything by virtue of Local 2010’s
27   designation as the exclusive representative of their bargaining unit, their claim does not
     involve the kind of compelled speech at issue in cases like West Virginia Bd. of Educ.
28   v. Barnette, 319 U.S. 624 (1943).
                                                                                               18
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                        821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 25 of 42 Page ID
                                   #:433


 1   Indeed, when negotiating or enforcing a collective bargaining agreement, the exclusive
 2   representative must often weigh the competing interests of different employees in the
 3   bargaining unit and determine what is best for the unit as a whole.
 4         Because different viewpoints exist within every democratic system and because
 5   exclusive representatives represent the bargaining unit as a whole, public employers in
 6   systems of exclusive representation-based collective bargaining like that established by
 7   the HEERA reasonably understand that not all unit employees necessarily agree with
 8   the union that a majority has designated as the exclusive representative. See Knight,
 9   465 U.S. at 276 (“The State Board considers the views expressed ... to be the faculty’s
10   official collective position. It recognizes, however, that not every instructor agrees
11   with the official faculty view....”). Moreover, just as reasonable people understand that
12   the views of a parent-teacher association, alumni association, elected congressional
13   representative, or bar association are not necessarily shared by every parent, alumnus,
14   constituent, or attorney, reasonable people understand that individuals in the
15   bargaining unit represented by Local 2010 do not necessarily agree with every position
16   taken by Local 2010. See, e.g., Lathrop v. Donohue, 367 U.S. 820, 859 (1961)
17   (Harlan, J., concurring) (“[E]veryone understands or should understand that the views
18   expressed are those of the State Bar as an entity separate and distinct from each
19   individual.”).
20         For these reasons, Local 2010’s views are not attributed or imputed to individual
21   bargaining unit employees in a First Amendment sense. D’Agostino, 812 F.3d at 244
22   (Souter, J., sitting by designation) (“[W]hen an exclusive bargaining agent is selected
23   by majority choice, it is readily understood that employees in the minority, union or
24   not, will probably disagree with some positions taken by the agent answerable to the
25   majority.”); Jarvis, 2015 WL 1968224, at *6 (“[The Union’s] representation of
26   Plaintiffs would not be likely to create the perception that Plaintiffs endorse [the
27   Union’s] expressive activities.... A reasonable person would not perceive that the
28   activities of [the Union], as a majority-elected representative, ... are identical with the
                                                                                                 19
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                          821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 26 of 42 Page ID
                                   #:434


 1   views of the providers it represents.”). Because such attribution is a necessary element
 2   of plaintiff’s compelled speech and association claim, Plaintiffs’ claims regarding
 3   “compelled association” fail for this separate reason as well.
 4                                       CONCLUSION
 5         For the foregoing reasons, Teamsters Local 210 respectfully requests the Court
 6   to grant this Motion to dismiss, without leave to amend, that portion of Count I of the
 7   First Amended Complaint seeking a refund of agency fees paid by Plaintiff
 8   O’Callaghan prior to the Supreme Court’s decision in Janus, and Counts V, VI and VII
 9   of the First Amended Complaint which seek to overturn the exclusive representation
10   foundation of California’s public-sector labor relations statutes.
11
     Dated: June 26, 2019                         BEESON, TAYER & BODINE, APC
12

13
                                                  By:        /s/ Andrew H. Baker
14                                                     ANDREW H. BAKER
15                                                Attorneys for Teamsters Local 2010

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                                              20
     TEAMSTERS LOCAL 2010’S MEMO ISO MOTION FOR PARTIAL DISMISSAL
     Case No. 2-19-cv-02289 JVS(DFM)                                                       821923
 Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 27 of 42 Page ID
                                   #:435


                                        CERTIFICATE OF SERVICE
 1
     Case Name        O’Callaghan, Cara, et al. v. Regents      No. 2:19-cv-02289- JVS (DFM)
 2                    of the University of California, et al.
 3   I hereby certify that on June 26, 2019, I electronically filed the following documents
     with the Clerk of the Court by using the CM/ECF system.
 4
                          TEAMSTERS LOCAL 2010’S
 5        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
         MOTION FOR PARTIAL DISMISSAL OF FIRST AMENDED COMPLAINT
 6
     I certify that all participants in the case are registered CM/ECF users and that service
 7   will be accomplished by the CM/ECF system.
 8   I declare under penalty of perjury under the laws of the State of California the
     foregoing is true and correct and that this declaration was executed on June 26, 2019,
 9   at Oakland, California.
10                                                    /s/ Esther Aviva
11
                                                      Esther Aviva
                                                      Secretary to Andrew H. Baker
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                                                21
     CERTIFICATE OF SERVICE                                                               821923
     Case No. 2:19-cv-02289 JVS (DFM)
Case 2:19-cv-02289-JVS-DFM Document 53-1 Filed 06/26/19 Page 28 of 42 Page ID
                                  #:436




                       EXHIBIT A
  Case
   Case2:19-cv-02289-JVS-DFM
        2:19-cv-02289-JVS-DFM Document
                               Document5253-1
                                           Filed
                                               Filed
                                                 06/14/19
                                                     06/26/19
                                                            Page
                                                               Page
                                                                 1 of29
                                                                      14of Page
                                                                           42 Page
                                                                                ID #:392
                                                                                     ID
                                       #:437


 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street
11   Suite 1500
12   Chicago, Illinois 60603
     Phone: 312-263-7668
13   Fax: 312-263-7702
14
     Attorneys for Plaintiff
15

16                                UNITED STATES DISTRICT COURT
17                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     Cara O’Callaghan and Jenée Misraje,            Case No. 2:19-cv-02289-JVS-DFM
19

20                        Plaintiffs,
                                                    FIRST AMENDED COMPLAINT
21
     v.                                             SEEKING DECLARATORY RELIEF,
22                                                  INJUNCTIVE RELIEF, AND
   Janet Napolitano, in her official capacity as    DAMAGES FOR DEPRIVATION OF
23
   President of the University of California;       FIRST AMENDMENT RIGHTS
24 Teamsters Local 2010; and Xavier Becerra,
   in his official capacity as Attorney General
25
   of California,
26
                         Defendants.
27

28
          Case No. 2:19-cv-02289-JVS-DFM        1
30
          FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
          DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                2 of30
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:393
                                                                                    ID
                                      #:438


 1                                       INTRODUCTION
 2         1.      Government employees have a First Amendment right not to be compelled by
 3   their employer to join a union or to pay any fees to that union unless an employee
 4   “affirmatively consents” to waive that right. Janus v. AFSCME, 138 S. Ct. 2448, 2486
 5   (2018). Such a waiver must be “freely given and shown by ‘clear and compelling’
 6   evidence.” Id.
 7         2.      Defendants have limited Plaintiffs’ withdrawal from their governmental union
 8   to an arbitrary window of time and insist that Plaintiffs can only exercise their First
 9   Amendment rights at that time.
10         3.      Union dues deduction authorizations signed by government employees in
11   California before the Supreme Court’s decision in Janus cannot constitute affirmative
12   consent by those employees to waive their First Amendment right not to pay union dues or
13   fees. Union members who signed such agreements could not have freely waived their right
14   to not join or pay a union because the Supreme Court had not yet recognized that right.
15         4.      Government employees also have a First Amendment right of freedom of
16   association not to be represented in collective bargaining negotiations by a group that they
17   disagree with. The First Amendment protects “[t]he right to eschew association for
18   expressive purposes,” Janus, 138 S. Ct. at 2463, and “[f]reedom of association . . . plainly
19   presupposes a freedom not to associate.” Roberts v. United States Jaycees, 468 U. S. 609,
20   623 (1984).
21         5.      The State of California is violating Plaintiffs’ First Amendment rights to free
22   speech and freedom of association through its laws that require employees to associate with
23   labor unions and to require that those unions be the “exclusive representative” of all
24   employees. Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, and 3578.
25         6.      Therefore, Plaintiffs bring this case under 42 U.S.C § 1983 and 28 U.S.C. §
26   2201(a), seeking declaratory and injunctive relief, as well as damages in the amount of the
27   dues previously deducted from their paychecks.
28
        Case No. 2:19-cv-02289-JVS-DFM           2
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                3 of31
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:394
                                                                                    ID
                                      #:439


 1                                            PARTIES
 2         7.      Plaintiff Cara O’Callaghan (“O’Callaghan”) is the finance manager of the
 3   Sport Club program, employed by the Department of Recreation at the University of
 4   California, Santa Barbara (“UCSB”). She resides in Santa Barbara County, California.
 5         8.      Plaintiff Jenée Misraje (“Misraje”) is an administrative assistant employed in
 6   the Geography Department at the University of California, Los Angeles (“UCLA”). She
 7   resides in Los Angeles County, California.
 8         9.      Defendant Janet Napolitano (“Napolitano”) is sued in her official capacity as
 9   the President of the University of California system. UCLA and UCSB are campuses of the
10   University of California system overseen by Napolitano. The Office of the General Counsel
11   of the Regents of the University of California is authorized to accept service of process on
12   Napolitano at 1111 Franklin Street, 8th Floor, Oakland, California 94607 in Alameda
13   County, California.
14         10.     Defendant Teamsters Local 2010 (the “Union”) is a labor union with offices
15   in this district at 9900 Flower Street, Bellflower, California 90706 in Los Angeles County,
16   California.
17         11.     Defendant Attorney General Xavier Becerra (the “Attorney General”) is sued
18   in his official capacity as the representative of the State of California charged with the
19   enforcement of state laws, including the provisions challenged in this case. His address for
20   service of process is 300 South Spring Street, Los Angeles, California, 90013 in Los
21   Angeles County.
22

23                                   JURISDICTION AND VENUE
24         12.     This case raises claims under the First and Fourteenth Amendments of the U.S.
25   Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28
26   U.S.C. § 1331 and 28 U.S.C. § 1343.
27         13.     Venue is proper because a substantial portion of the events giving rise to the
28   claims occurred in the Central District of California. 28 U.S.C. 1391(b)(2).
        Case No. 2:19-cv-02289-JVS-DFM          3
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                4 of32
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:395
                                                                                    ID
                                      #:440


 1

 2                                              FACTS
 3         14.     O’Callaghan was employed by UCSB from 2000 to 2004 and has been
 4   continuously employed by UCSB since August 2009.
 5         15.     When O’Callaghan began her latest stint of employment at UCSB, she did not
 6   join the Union but, instead, was forced to pay agency, or “fair share,” fees to the Union.
 7         16.     On May 31, 2018, a Union representative came to O’Callaghan’s workplace
 8   and pressured workers to join the Union. The Union representative did not inform
 9   O’Callaghan of the impending decision in Janus and the important effects it would have on
10   her rights as a public employee. O’Callaghan relied on this lack of information and signed
11   an application joining the Union and authorizing it to deduct union dues from her paycheck.
12         17.     On July 25, 2018, upon learning of the Janus decision of June 27, 2018,
13   O’Callaghan sent a letter to the Union resigning from the Union. The same day she sent a
14   letter to UCSB requesting that it stop deducting union dues from her paycheck.
15         18.     In a letter dated July 24, 2018, the Union responded that she was free to resign
16   her membership at any time; however, her payroll deductions would continue until and
17   unless she gave notice pursuant to the terms of the collective bargaining agreement between
18   the Union and UCSB. The letter did not explain what those terms were.
19         19.     Under the terms of the collective bargaining agreement, notice was required to
20   be written and sent via U.S. mail to both the Union and UCSB during the thirty days prior
21   to the expiration of their collective bargaining agreement, which would not occur until
22   March 31, 2022—almost four years from the time of her request!
23         20.     On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding
24   that it immediately stop deducting union dues from O’Callaghan’s paycheck.
25         21.     On October 24, 2018, UCSB referred the Liberty Justice Center letter to the
26   Union via e-mail.
27         22.     On November 9, 2018, the Union confirmed to UCSB via e-mail that it should
28   continue to deduct union dues from O’Callaghan’s paycheck.
        Case No. 2:19-cv-02289-JVS-DFM           4
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                5 of33
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:396
                                                                                    ID
                                      #:441


 1         23.     On November 29, 2018, UCSB sent a letter to Liberty Justice Center stating
 2   that it would continue to deduct union dues from O’Callaghan’s paycheck.
 3         24.     Napolitano has deducted union dues and agency fees from O’Callaghan’s
 4   paychecks since she began employment in 2000 and have, on information and belief,
 5   remitted those dues to the Union. Defendants continue to deduct those dues, now
 6   approximately forty-one ($41) dollars per month, despite O’Callaghan’s repeated requests
 7   that the deductions be stopped.
 8         25.     Misraje has been employed by UCLA since May 2015.
 9         26.     On July 27, 2015, Misraje signed an application joining the Union and
10   authorizing it to deduct dues from her paycheck.
11         27.     On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw
12   her union membership.
13         28.     On August 9, 2018, the Union responded to Misraje via e-mail that she would
14   be dropped as a full member of the Union, but she could not end the deduction of union
15   dues from her paycheck except during a time window. The Union did not explain to her
16   when that time window would occur.
17         29.     On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
18   immediately terminate her union membership and stop deducting union dues from her
19   paycheck. She also sent an e-mail to UCLA, requesting it to stop deducting union dues from
20   her paycheck.
21         30.     On the same day, UCLA responded that it could not grant her request because
22   all such requests must come through the Union under California law.
23         31.     On the same day, the Union replied that Misraje was no longer a member of
24   the Union but that she could not end the deduction of union dues from her paycheck except
25   during a time window.
26         32.     On October 11, 2018, Misraje, once again, sent an e-mail to the Union
27   requesting that it withdraw her membership and stop deducting union dues from her
28   paycheck.
        Case No. 2:19-cv-02289-JVS-DFM          5
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                6 of34
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:397
                                                                                    ID
                                      #:442


 1            33.   On the same day, the Union responded that her membership had been
 2   terminated; however, the Union continued to receive dues deducted from her paycheck.
 3            34.   On November 8, 2018, Misraje requested again through an e-mail to UCLA
 4   that it stop deducting union dues from her paycheck.
 5            35.   On the same day, UCLA responded that it could not grant her request because
 6   all such requests must come through the Union under California law.
 7            36.   On November 29, 2018, Misraje sent another e-mail to the Union requesting
 8   that it stop deducting union dues from her paycheck.
 9            37.   On November 30, 2018, Misraje followed up the previous day’s e-mail with a
10   letter to the Union requesting that it stop deducting union dues from her paycheck. She also
11   sent a letter to UCLA requesting the same.
12            38.   On December 5, 2018, UCLA sent an e-mail to Misraje rejecting her request
13   again.
14            39.   On December 7, 2018, the Union responded that Misraje was free to resign her
15   membership at any time; however, her payroll deductions would continue until and unless
16   she gave notice pursuant to the terms of her union application.
17            40.   Under the terms of the union application Misraje signed on July 27, 2015,
18   notice is required to be written and sent to both the Union and UCLA during a fifteen-day
19   window “at least sixty (60) days, but not more than seventy-five (75) days” before the
20   anniversary date of the signed agreement.
21            41.   Napolitano has deducted union dues from Misraje’s paychecks since she began
22   employment in May 2015 and has, on information and belief, remitted those dues to the
23   Union. Napolitano continues to deduct those dues, now approximately fifty-three ($53)
24   dollars per month, despite Misraje’s repeated requests that the deductions be stopped.
25            42.   On March 27, 2019, O’Callaghan and Misraje (collectively, “Plaintiffs”) filed
26   this lawsuit to assert their rights.
27

28
        Case No. 2:19-cv-02289-JVS-DFM           6
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                7 of35
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:398
                                                                                    ID
                                      #:443


 1         43.     The Union contends that Napolitano and they will stop deducting dues from
 2   Misraje on July 27, 2019; however, the Union asserts that dues will be deducted from
 3   O’Callaghan for three more years.
 4         44.     Plaintiffs initially filed this Complaint naming the Regents of the University
 5   of California as the state actors responsible for deducting dues from Plaintiffs’ paychecks.
 6   In their Motion to Dismiss (Dkt. 44), the Regents asserted that they are entitled to sovereign
 7   immunity. While Plaintiffs continue to dispute this assertion, in the interest of reaching the
 8   merits of this case, they now file this First Amended Complaint, voluntarily dismissing the
 9   Regents as Defendants and naming as a Defendant, instead, Napolitano in her official
10   capacity as President of the University because she is the person subject to an Order of this
11   Court enjoining the withholding of union dues from her employees’ paychecks and
12   enjoining her from recognizing the Union as the exclusive representative of Plaintiffs for
13   collective bargaining purposes.
14

15                           COUNT I: Injunction against dues deduction
16         45.     The allegations contained in all preceding paragraphs are incorporated herein
17   by reference.
18         46.     42 U.S.C. § 1983 provides a cause of action for injunctive relief against any
19   person who, under color of law of any state, subjects any person within the jurisdiction of
20   the United States to a deprivation of any rights, privileges, or immunities secured by the
21   Constitution.
22         47.     The rights to free speech and freedom of association in the First Amendment
23   have been incorporated to and made enforceable against the states through the Fourteenth
24   Amendment guarantee of Due Process. Janus, 138 S. Ct. at 2463; NAACP v. Alabama, 357
25   U.S. 449 (1958); Gitlow v. New York, 268 U.S. 652 (1925).
26         48.     Plaintiffs do not affirmatively consent to remaining members of the Union or
27   to having union dues or fees deducted from their paychecks by Napolitano and the Union.
28
        Case No. 2:19-cv-02289-JVS-DFM           7
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                8 of36
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:399
                                                                                    ID
                                      #:444


 1         49.       Napolitano is a state actor and is deducting union dues from Plaintiffs’
 2   paychecks under color of state law.
 3         50.       The Union is acting in concert with Napolitano to collect union dues from
 4   Plaintiffs’ paychecks without their consent and to prohibit Plaintiffs from withdrawing from
 5   the Union. In acting in concert with Napolitano, the Union is acting under color of state law
 6   because it is utilizing the state payroll system to exact its dues and is acting pursuant to an
 7   exclusive collective bargaining agreement negotiated with a state entity.
 8         51.       Becerra is a state actor, who is enforcing California laws allowing for the
 9   deduction of dues from Plaintiffs’ paychecks without their affirmative consent under color
10   of state law.
11         52.       Forcing Plaintiffs to be members of the Union and to pay dues or fees to the
12   Union violates their First Amendment rights to free speech and freedom of association.
13   Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018).
14         53.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
15   Union immediately to withdraw their membership and to stop deducting union dues or fees
16   from their paycheck.
17         54.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering
18   Napolitano to immediately to stop deducting union dues from their paycheck.
19         55.       Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
20   to immediately to stop enforcing California laws allowing for the deduction of dues from
21   Plaintiffs’ paychecks without their affirmative consent.
22

23                          COUNT II: Declaration against dues deduction
24         56.       The allegations contained in all preceding paragraphs are incorporated herein
25   by reference.
26         57.       28 U.S.C. § 2201(a) allows a court of the United States, as a remedy, to declare
27   the rights and other legal relations of interested parties.
28
        Case No. 2:19-cv-02289-JVS-DFM             8
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
       2:19-cv-02289-JVS-DFM Document
                              Document5253-1
                                          Filed
                                              Filed
                                                06/14/19
                                                    06/26/19
                                                           Page
                                                              Page
                                                                9 of37
                                                                     14of Page
                                                                          42 Page
                                                                               ID #:400
                                                                                    ID
                                      #:445


 1         58.     Plaintiffs are entitled to a declaration from this Court that deducting union dues
 2   after a government employee has requested that they stop is a violation of the First
 3   Amendment.
 4

 5   COUNT III: Declaration that California dues deduction statutes are unconstitutional
 6         59.     The allegations contained in all preceding paragraphs are incorporated herein
 7   by reference.
 8         60.     Under California law, government employers are instructed to rely on unions
 9   to determine which employees have authorized dues deductions, and employee requests to
10   stop deductions must be directed to the union rather than to the employer. Cal. Gov’t Code
11   §1157.12.
12         61.     Under California law, unions may adopt reasonable provisions regarding the
13   dismissal of members from the union. Cal. Gov’t Code § 3515.5.
14         62.     Under California law, unions may adopt a “maintenance of membership
15   provision” regarding how and when government employees can withdraw from a union.
16   Cal. Gov’t Code § 3515.
17         63.     Under California law, government employees can be forced to remain
18   members of a union without their consent, as long as the collective bargaining memorandum
19   of understanding contains a “maintenance of membership” provision, which must allow
20   employees to withdraw from the union only thirty days prior to the expiration of the
21   memorandum by signing a withdrawal letter to the union and to the Controller. Cal. Gov’t
22   Code §§ 3513(i) and 3583.
23         64.     Plaintiffs are entitled to a declaration from this Court that Cal. Gov’t Code §§
24   1157.12, 3513(i), 3515, 3515.5, 3583, and all related provisions constitute an
25   unconstitutional violation of their First Amendment rights to free speech and freedom of
26   association for prohibiting their immediate withdrawal from the Union and stoppage of their
27   dues deductions.
28
        Case No. 2:19-cv-02289-JVS-DFM            9
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
        2:19-cv-02289-JVS-DFMDocument
                              Document5253-1
                                          FiledFiled
                                                06/14/19
                                                     06/26/19
                                                           Page
                                                              Page
                                                                10 of3814of 42
                                                                            Page
                                                                               Page
                                                                                 ID #:401
                                                                                     ID
                                       #:446


 1                                 COUNT IV: Refund of union dues
 2         65.     The allegations contained in all preceding paragraphs are incorporated herein
 3   by reference.
 4         66.     Because Plaintiffs were not given the option of paying nothing to the Union
 5   as non-members of the Union, they could not have provided affirmative consent to join
 6   the Union. Any consent that Plaintiffs may have given to dues collection was not “freely
 7   given” because it was given based on an unconstitutional choice between union
 8   membership or the payment of union agency fees without the benefit of union
 9   membership. Janus, 138 S. Ct. at 2486.
10         67.     If Plaintiffs’ choice had been between paying union dues or paying nothing,
11   they would have chosen to pay nothing. Therefore, Plaintiffs’ alleged consent, compelled
12   by the false information and false dichotomy given to them, was not “freely given.” Id.
13         68.     Plaintiffs are entitled under 42 U.S.C. § 1983 to monetary damages from the
14   Union in the amount of all dues and fair share fees deducted and remitted to the Union since
15   the commencement of their employment.
16

17                    COUNT V: Injunction against exclusive representation
18         69.     The allegations contained in all preceding paragraphs are incorporated herein
19   by reference.
20         70.     “Compelling individuals to mouth support for views they find objectionable
21   violates that cardinal constitutional command, and in most contexts, any such effort would
22   be universally condemned.” Janus, 138 S. Ct. at 2463.
23         71.     For this reason, the Supreme Court has repeatedly affirmed that “[f]orcing free
24   and independent individuals to endorse ideas they find objectionable is always demeaning
25   . . . a law commanding ‘involuntary affirmation’ of objected-to beliefs would require ‘even
26   more immediate and urgent grounds’ than a law demanding silence.” Janus, 138 S. Ct. at
27   2464 (2018) (quoting West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 633 (1943)).
28
        Case No. 2:19-cv-02289-JVS-DFM          10
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
        2:19-cv-02289-JVS-DFMDocument
                              Document5253-1
                                          FiledFiled
                                                06/14/19
                                                     06/26/19
                                                           Page
                                                              Page
                                                                11 of3914of 42
                                                                            Page
                                                                               Page
                                                                                 ID #:402
                                                                                     ID
                                       #:447


 1         72.     Therefore, courts should scrutinize compelled associations strictly, because
 2   “mandatory associations are permissible only when they serve a compelling state interest
 3   that cannot be achieved through means significantly less restrictive of associational
 4   freedoms.” Knox v. SEIU, 567 U.S. 298, 310 (quoting Roberts v. United States Jaycees, 468
 5   U.S. 609, 623 (1984)) (internal quotation marks omitted).
 6         73.     In the context of public sector unions, the Supreme Court has likewise
 7   recognized that “[d]esignating a union as the employees' exclusive representative
 8   substantially restricts the rights of individual employees. Among other things, this
 9   designation means that individual employees may not be represented by any agent other
10   than the designated union; nor may individual employees negotiate directly with their
11   employer.” Janus, 138 S. Ct. at 2460.
12         74.     California law expressly grants the unions the right to speak on Plaintiffs’
13   behalf on matters of serious public concern, including the wages, hours, and other
14   conditions of employment of public employees like Plaintiffs’. Cal. Gov’t Code §
15   3562(q)(1). These topics are inherently political questions in the context of public sector
16   unions. Janus, 138 S. Ct. 2473.
17         75.     Under color of state law, Napolitano has designated the Union as Plaintiffs’
18   exclusive representative for bargaining purposes and has negotiated the terms and
19   conditions of Plaintiffs’ employment with the Union. Cal. Gov’t Code §§ 3570 and 3574.
20         76.     Under color of state law, the Union has acted as Plaintiffs’ exclusive
21   representative in negotiating the terms and conditions of their employment.
22         77.     This designation compels Plaintiffs to associate with the Union and, through
23   its representation of them, it compels them to petition the government with a certain
24   viewpoint, despite that viewpoint being in opposition to Plaintiffs’ own goals and priorities
25   for the State of California.
26         78.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
27   Union immediately to stop serving as the exclusive representative of Plaintiffs for collective
28   bargaining purposes.
        Case No. 2:19-cv-02289-JVS-DFM          11
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
        2:19-cv-02289-JVS-DFMDocument
                              Document5253-1
                                          FiledFiled
                                                06/14/19
                                                     06/26/19
                                                           Page
                                                              Page
                                                                12 of4014of 42
                                                                            Page
                                                                               Page
                                                                                 ID #:403
                                                                                     ID
                                       #:448


 1         79.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering
 2   Napolitano immediately to stop recognizing the Union as the exclusive representative of
 3   Plaintiffs for collective bargaining purposes.
 4         80.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
 5   immediately to stop defending California laws recognizing the Union as the exclusive
 6   representative of Plaintiffs for collective bargaining purposes.
 7

 8                   COUNT VI: Declaration against exclusive representation
 9         81.     The allegations contained in all preceding paragraphs are incorporated herein
10   by reference.
11         82.     Plaintiffs are entitled to a declaration from this Court that recognizing the
12   Union as the exclusive representative of Plaintiffs for collective bargaining purposes is a
13   violation of the First Amendment.
14

15      COUNT VII: Declaration that California exclusive representation statutes are
16                                  unconstitutional

17
           83.     The allegations contained in all preceding paragraphs are incorporated herein

18
     by reference.

19
           84.     Under California law, Napolitano shall recognize the Union as the exclusive

20
     representative of Plaintiffs if a majority of employees in the bargaining unit approve, and

21
     no other unions have been recognized. Cal. Gov’t Code § 3574.

22
           85.     Under California law, Napolitano shall meet and confer with the Union, which

23
     shall serve as the exclusive representative of Plaintiffs. Cal. Gov’t Code § 3570.

24
           86.     Under California law, the Union must act as the exclusive representative of all

25
     employees in the bargaining unit, including Plaintiffs, whether they want to be represented

26
     by the Union or not. Cal. Gov’t Code §§ 3571.1(e) and 3578.

27
           87.     Plaintiffs are entitled to a declaration under 42 U.S.C. § 1983 and 28 U.S.C. §

28
     2201(a) that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related provisions
        Case No. 2:19-cv-02289-JVS-DFM          12
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
        2:19-cv-02289-JVS-DFMDocument
                              Document5253-1
                                          FiledFiled
                                                06/14/19
                                                     06/26/19
                                                           Page
                                                              Page
                                                                13 of4114of 42
                                                                            Page
                                                                               Page
                                                                                 ID #:404
                                                                                     ID
                                       #:449


 1   constitute an unconstitutional violation of Plaintiffs’ First Amendment rights to free speech
 2   and freedom of association for requiring the Union to serve as their exclusive representative
 3   for bargaining purposes.
 4

 5                                       PRAYER FOR RELIEF
 6         Plaintiffs respectfully request that this Court:
 7           a. Enjoin the Union to withdraw Plaintiffs from union membership and to stop
 8               collecting dues from Plaintiffs’ paychecks;
 9           b. Enjoin Napolitano from deducting dues from Plaintiffs’ paychecks;
10           c. Enjoin Becerra from defending California laws allowing for the deduction of
11               union dues from Plaintiffs’ paychecks.
12           d. Declare that deducting union dues after a government employee has requested
13               that they stop is a violation of the First Amendment.
14           e. Declare that Cal. Gov’t Code §§ 1157.12, 3513(i), 3515, 3515.5, 3583, and all
15               related provisions constitute an unconstitutional violation of Plaintiffs’ First
16               Amendment rights to free speech and freedom of association for prohibiting
17               their immediate withdrawal from the Union and stoppage of their dues
18               deductions.
19           f. Award monetary damages against the Union for all union dues and agency fees
20               collected from Plaintiffs during their employment;
21           g. Enjoin the Union from serving as the exclusive representative of Plaintiffs for
22               collective bargaining purposes;
23           h. Enjoin Napolitano from recognizing the Union as the exclusive representative
24               of Plaintiffs for collective bargaining purposes;
25           i. Enjoin Becerra from defending California laws recognizing the Union as the
26               exclusive representative of Plaintiffs for collective bargaining purposes;
27           j. Declare that recognizing the Union as the exclusive representative of Plaintiffs
28               for collective bargaining purposes is a violation of the First Amendment;
        Case No. 2:19-cv-02289-JVS-DFM          13
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
 Case
  Case2:19-cv-02289-JVS-DFM
        2:19-cv-02289-JVS-DFMDocument
                              Document5253-1
                                          FiledFiled
                                                06/14/19
                                                     06/26/19
                                                           Page
                                                              Page
                                                                14 of4214of 42
                                                                            Page
                                                                               Page
                                                                                 ID #:405
                                                                                     ID
                                       #:450


 1          k. Declare that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related
 2              provisions constitute an unconstitutional violation of Plaintiffs’ First
 3              Amendment rights to free speech and freedom of association for requiring the
 4              Union to serve as their exclusive representative for bargaining purposes;
 5          l. Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988; and
 6          m. Award Plaintiffs any further relief to which they may be entitled and such other
 7              relief as this Court may deem just and proper.
 8

 9   Dated: June 14, 2019                  Respectfully submitted,
10                                         /s/ Mark W. Bucher
11
                                           Mark W. Bucher
                                           mark@calpolicycenter.org
12                                         CA S.B.N. # 210474
13
                                           Law Office of Mark W. Bucher
                                           18002 Irvine Blvd., Suite 108
14                                         Tustin, CA 92780-3321
15                                         Phone: 714-313-3706
                                           Fax: 714-573-2297
16

17                                         /s/ Brian K. Kelsey
                                           Brian K. Kelsey (Pro Hac Vice)
18                                         bkelsey@libertyjusticecenter.org
19                                         Reilly Stephens (Pro Hac Vice)
                                           rstephens@libertyjusticecenter.org
20                                         Liberty Justice Center
21                                         190 South LaSalle Street
                                           Suite 1500
22                                         Chicago, Illinois 60603
23                                         Phone: 312-263-7668
                                           Fax: 312-263-7702
24

25                                         Attorneys for Plaintiff

26
27

28
       Case No. 2:19-cv-02289-JVS-DFM          14
30
       FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
       DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
